DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicant’s amendment filing on 05/12/2021.
Applicant’s cancelation of claims 4-7, 12, 15-16, and 22-24 is acknowledged and require no further examining.  Claims 1-3, 8-11, 13-14, 17-21, and 23 are pending and examined below.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the two additional heating devices that heat the ears and the pouring elements after the sealing of the ears and before the turning down of the ears as stated in claim 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11, 13-14, 16-21, and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 11, the phrase “wherein, after step d) and before step e), two additional heating devices heat the ears and the pouring element” renders claim 11 to be non-complying with the description requirement because the feature appears to be new matter.  On page 6 lines 14-24 of the Specification as originally filed, the apparatus comprises pre-treating the sleeve with a plurality of heating devices.  In Figure 5, the apparatus comprises two heating devices (26) situated between the II position and the V position.  Neither the Specification nor the Drawings disclose two additional heating device situated after the sealing of the ears and before the turning down the ears, wherein the two additional heating devices are used to heat the ears and the pouring element.  Therefore, the feature is considered new matter.
Claims 13-14, 16-21, and 25 are dependent of claim 11 and include all the same limitations.

Claims 11, 13-14, 16-21, and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding claim 11, the phrase “wherein, after step d) and before step e), two additional heating devices heat the ears and the pouring element separately” renders claim 11 to be non-complying with the enablement requirement because the Specification does not disclose how the two additional heating devices heat the ears and the pouring element separately.  It is understood that the ears are formed after the 
Claims 13-14, 16-21, and 25 are dependent of claim 11 and include all the same limitations.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 13-14, 16-21, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 11, the phrase “wherein, after step d) and before step e), two additional heating devices heat the ears and the pouring element … heating the gable region of the sleeve and the pouring element using at least two separate heating devices … wherein the heating device used for heating the ears of the sleeve and the two additional heating devices used to heat the sleeve and the pouring element are provided separate from one another” renders claim 11 vague and indefinite because 
Claims 13-14, 16-21, and 25 are dependent of claim 11 and include all the same limitations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 10-11, 13-14, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over reference Boldrini et al. (2009/0098989)(referred to as Boldrini et al. .
Regarding claim 1, Boldrini et al. *989 disclose an apparatus (1) for producing packaging (2) with a cross-sectional area that decreases in the pour-out direction in the gable region, the packaging (2) comprising:
a sleeve (3) having a gable region (6) having a plurality of gable faces (6a-6d); and 
a pouring element (7), 
wherein the apparatus comprises:
at least one rotatable mandrel wheel (12) having a plurality of mandrels (13) for holding the sleeve (3); and
a gable press (20, 21) for folding the gable region (6), for connecting all gable faces (6a-6d) of the gable region (6) of the sleeve (3) to the pouring element (8) and for sealing ears (22) protruding from the gable region (6) in the same mandrel wheel position;
wherein the ears (22) are bent and sealed to a straight section of the gable region (6).
(Figure 1, 6-8 and Page 1 Paragraph 0017, 0023, Page 2 Paragraph 0028, 0031)
Boldrini et al. *989 further disclose the sleeve (3) comprises a bottom end (4) and a top end (5) with a frustopyramidal portion (6).  The pouring element (7) comprises four faces (17) that provide mating surfaces by way of which the pouring element is joined to the top end (5) of the sleeve (3).  (Page 1 paragraph 17, Page 2 paragraphs 25-26)  Since the pouring element is shaped to join the top end of the sleeve and the top end of 
However, Boldrini et al. *989 do not disclose the gable press is assigned to a single mandrel wheel position, at least one heating device for heating the gable region of the sleeve assigned to a single mandrel wheel position subsequent to the gable press, and a pusher arranged in the rotation direction of the mandrel wheel after two additional heating device and before the gable press, wherein the two additional heating device is used to heat the sleeve and the pouring element.
Boldrini et al. *989 also disclose that the operation of connecting the faces of the sleeve (3) to the base of the pouring element (7) and the operation of flattening each triangular fin (22) against a corresponding face can be performed in a single station. (Page 2 Paragraph 28, 31, Page 3 Paragraph 48)
Schimdt discloses a device for folding and closing a gable-shaped closure wherein the operation of folding and closing a gable-shaped closure is performed at a single station. (Column 1 lines 20-39, lines 46-48)   
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the apparatus of Boldrini et al. *989 to have the gable press is assigned to a single mandrel wheel position as taught by Schimdt, since column 1 lines 20-24 of Schimdt state such a 
Färber disclose a process of producing a gable region (9) of a package by using an activating element (82) prior to folding together the gable faces (75, 76) and then is preceded by using an activating element (86) prior to folding the ears (84, 85) over the gable faces (75, 76).  Färber also disclose the activating elements active the head portion (9) with hot air.  The activating element are interpreted as heating devices. (Figure 23 and Column 3 lines 41-51, Column 6 lines 58-68 through Column 7 lines 1-11) 
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the apparatus of Boldrini et al. *989 to have a heating device after the gable press and before the ear press as taught by Färber, since column 7 lines 1-6 of Färber states such a modification would activate the gable faces for hot sealing for the purpose of ensuring the gable is properly sealed.
When modifying Boldrini et al. *989 and Schimdt by incorporating the heating device after the gable press and before the ear press as taught by Färber, the heating device after the gable press and before the ear press is interpreted to be heating the ears of the sleeve since the ears have not yet been folded to their final position at this position on the mandrel wheel.
Konaka discloses an apparatus for attaching a pouring element (B) to a container (A), wherein the apparatus comprises a heating device (86) and a pressing device (85), wherein the pouring element (B) and the container (A) are both heated by the heating 
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the apparatus of Boldrini et al. *989 by incorporating an additional heating device prior to the gable press that heats the sleeve and the pouring element as taught by Konaka, since column 2 lines 25-40 of Konaka states such a modification would allow for optimum conditions to adhere the pouring element and the container together.
Nishio et al. disclose a heating device for heat-sealing of containers that includes a primary heater (55) and a secondary heater device (56) prior to a pressing device (58).  (Figure 1 and Column 4 lines 28-35)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the apparatus of Boldrini et al. *989 to include a primary heating device and a secondary heating device prior to the gable press as taught by Nishio et al., since column 1 lines 31-34 of Nishio et al. state such a modification would prevent excessive or insufficient heating of the sleeve for the purpose of making the apparatus more reliable.
When modifying Boldrini et al. *989 and Konaka in incorporating the primary heating device and the secondary hearing device, both said heating devices are interpreted to heat the sleeve and the pouring element.
However, Boldrini et al. *989 modified by Schimdt, Färber, Konaka, and Nishio et al. do not disclose a pusher arranged in the rotation direction of the mandrel wheel after the two additional heating device and before the gable press.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a second pusher positioned after the heater device and before the gable press, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  [MPEP 2144.04 (VI-B)]  This would be beneficial to incorporate into the apparatus because it would ensure the sleeve properly positioned on one of the plurality of mandrels.
Therefore, it would have been prima facie obvious to modify Boldrini et al. *989, Schimdt, Färber, Konaka, and Nishio et al. to obtain the invention as specified in claim 1 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art.
Regarding claim 2, Boldrini et al. *989 modified by Schimdt, Färber, Konaka, and Nishio et al. disclose an ear press (Boldrini et al. *989 – 24) for turning down and tacking the ears (Boldrini et al. *989 – 22).  (Boldrini et al. *989 – Figure 4-5 and Page 2 Paragraph 0031)
Regarding claim 3, as stated above, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have a second pusher positioned after the heater device and before the gable press, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  [MPEP 2144.04 (VI-B)]  The first pusher (10) of Boldrini et al. *989 would 
Therefore, Boldrini et al. *989 modified by Schimdt, Färber, Konaka, and Nishio et al. is interpreted to disclose the pusher pushes the sleeve on one of the plurality of mandrels from an intermediate position into a final position.
[AltContent: textbox (Boldrini et al. *989)][AltContent: textbox (Closing Device)][AltContent: arrow][AltContent: rect]
    PNG
    media_image1.png
    570
    817
    media_image1.png
    Greyscale

Regarding claim 10, Boldrini et al. *989 modified by Schimdt, Färber, Konaka, Nishio et al. disclose the apparatus has a closing device (Boldrini et al. *989 – see Figure 1 above) for closing a base region of the packaging.  (Boldrini et al. *989 – Figure 1 and Page 2 Paragraph 0047)
Regarding claim 11, Boldrini et al. *989 disclose a method for producing packaging (2) having a cross-sectional area that decreases in the pour-out direction, the packaging (2) comprising:

a pouring element (7),
on a rotatable mandrel wheel (12) having a plurality of mandrels (13) for holding the sleeve (3), 
the method comprising the steps of:
a) pushing (14) a pouring element (7) onto the mandrel (13) of the mandrel wheel (12);
b) pushing (11) a sleeve (3) onto the mandrel (13) of the mandrel wheel (12);
c) folding and connecting (20, 21) all the gable faces (6a-6d) of the gable region (6) of the sleeve (3) to the pouring element (7);
d) sealing (20, 21) ears (Boldrini et al. *989 – 22) protruding from the gable region;
e) turning (24) down and tacking the ears (22); and
f) removing (47) the packaging from the mandrel (12)
(Figure 1, 8 and Page 1 Paragraph 0017, 0023, Page 2 Paragraph 0028, 0030, 0031)
However, Boldrini et al. *989 do not disclose steps c) and d) are carried out in the same mandrel wheel position, wherein, after step d) and before step e), a heating device heats the ears separately from the pouring element, and wherein step b) comprises three sub-steps of: pushing a sleeve, heating the gable region and the pouring element using at least two additional heating devices, and further pushing the sleeve.

Schimdt discloses a device for folding and closing a gable-shaped closure wherein the operation of folding and closing a gable-shaped closure is performed at a single station. (Column 1 lines 20-39, lines 46-48)   
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the method of Boldrini et al. to have the gable pressing process carried out at a single mandrel wheel position as taught by Schimdt, since column 1 lines 20-24 of Schimdt state such a modification would remove the disadvantage of having two stations for the gable press for the purpose of making the apparatus more efficient.
Färber disclose a process of producing a gable region (9) of a package by using an activating element (82) prior to folding together the gable faces (75, 76) and then is preceded by using an activating element (86) prior to folding the ears (84, 85) over the gable faces (75, 76).  Färber also disclose the activating elements active the head portion (9) with hot air.  The activating element are interpreted as heating devices. (Figure 23 and Column 3 lines 41-51, Column 6 lines 58-68 through Column 7 lines 1-11) 
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the method of Boldrini et al. to have a heating device after the gable pressing process and before the 
When modifying Boldrini et al. *989 and Schimdt by incorporating the heating device after the gable pressing process and before the ear sealing process as taught by Färber, the heating device is interpreted to be heating the ears of the sleeve since the ears have not yet been folded to their final position at this position on the mandrel wheel and interpreted to be heating the ears separately from the pouring element that is already connected to the gable faces.
However, Boldrini et al. *989 modified by Schimdt and Färber do not disclose wherein step b) comprises three sub-steps of: pushing a sleeve, heating the gable region and the pouring element using at least additional heating devices, and further pushing the sleeve.
Konaka discloses an method for attaching a pouring element (B) to a container (A), wherein the method comprises the steps of heating the pouring element (B) and the container (A) a heating device (86) and then pressing together the pouring element (B) and the container (A) together by a pressing device (85). (Figure 1, 3, 12 and Column 9 lines 46-64)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the method of Boldrini et al. *989 by incorporating the steps of heating the pouring element and the container and then pressing the pouring element and container together as taught by 
Nishio et al. disclose a heating device for heat-sealing of containers that includes a primary heater (55) and a secondary heater device (56) prior to a pressing device (58).  (Figure 1 and Column 4 lines 28-35)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the method of Boldrini et al. *989 to use a primary heating device and a secondary heating device prior to the gable press as taught by Nishio et al., since column 1 lines 31-34 of Nishio et al. state such a modification would prevent excessive or insufficient heating of the sleeve for the purpose of making the apparatus more reliable.
When modifying Boldrini et al. *989 and Konaka in incorporating the primary heating device and the secondary hearing device, both said heating devices are interpreted to heat the sleeve and the pouring element.
However, Boldrini et al. *989 modified by Schimdt, Färber, Konaka, and Nishio et al. do not disclose the step of further pushing the sleeve.
Boldrini et al. *989 disclose the apparatus has a pusher (10) for pushing the sleeve (3) from a station (S) on to one of the plurality of mandrels (13).  (Figure 1 and Page 1 Paragraph 0021, 0023)
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a second pusher positioned after the heater device and before the gable press, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  [MPEP 2144.04 (VI-B)]  
Therefore, it would have been prima facie obvious to modify Boldrini et al. *989, Schimdt, Färber, Konaka,  and Nishio et al. to obtain the invention as specified in claim 11 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art.
Regarding claim 13, Boldrini et al. *989 modified by Schimdt, Färber, Konaka, Nishio et al. disclose the step a) the pouring element (Boldrini et al. *989 – 7) is pushed onto an empty mandrel (Boldrini et al. *989– 13) of the mandrel wheel (Boldrini et al. *989 – 12) before step b) is carried out. (Boldrini et al. *989 – Figure 1)
Regarding claim 14, Boldrini et al. *989 modified by Schimdt, Färber, Konaka, Nishio et al. disclose the sleeve (Boldrini et al. *989 – 3) in the gable region (Boldrini et al. *989 – 6) is folded, bent, or both for the first time in step c).  (Boldrini et al. *989 – Page 1 Paragraph 0021, Page 2 Paragraph 0028)
Regarding claim 17, Boldrini et al. *989 modified by Schimdt, Färber, Konaka, Nishio et al. disclose the ears are heated before step e).  (Boldrini et al. *989– Page 2 Paragraph 0036) (Färber – Figure 23 and Column 6 lines 58-68 through Column 7 lines 1-11)
Regarding claim 18, Boldrini et al. *989 modified by Schimdt, Färber, Konaka, Nishio et al. disclose a heating device for heating the gable faces prior to sealing the ears. (Färber – Column 6 lines 58-68 through Column 7 lines 1-11)  It is interpreted that when the heating device is heating the gable faces, the heating device is also heating the ears.  Therefore, the ears are heated before step d).  

Claims 8-9 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over reference Boldrini et al. (2009/0098989)(referred to as Boldrini et al. *989) in view of references Schmidt (4078364), Färber (5088642), Konaka (4507168), and Nishio et al. (6149566) as applied to claims 1 and 11 respectively, and further in view of reference Nilsson et al. (5943840).
Regarding claim 8, Boldrini et al. *989 disclose downstream of the folding and sealing station (20, 21, 24) the containers (2) are transferred to further processing stations.  (Page 2 Paragraph 0047)
However Boldrini et al. *989 modified by Schimdt, Färber, Konaka, Nishio et al. do not disclose a rinsing system for aseptic rinsing of the packaging.
Nilsson et al. disclose an apparatus for forming filled and closed packages (30), wherein the apparatus comprises a sterilization station (Column 6 lines 30-37) and a filing station (40), wherein filling station (4) fills the package (1) through an open base region. (Column 3 lines 61-65, Column 6 lines 30-56)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the apparatus of Boldrini et al. *989 by incorporating the sterilization station and filling station as taught by Nisson et al., since column 2 lines 3-13 of Nilsson et al. states such a modification would gable shaped package that is hermetically sealed and efficiently use of material.
Regarding claim 9, Boldrini et al. *989 modified by Schimdt, Färber, Konaka, Nishio et al., and Nilsson et al. disclose the apparatus has a filling device (Nilsson et al. 
Regarding claim 19, Boldrini et al. *989 disclose downstream of the folding and sealing station (20, 21, 24) the containers (2) are transferred to further processing stations.  (Page 2 Paragraph 0047)
However Boldrini et al. *989 modified by Schimdt, Färber, Konaka, and Nishio et al. do not disclose the step of aseptically rinsing the package.
Nilsson et al. disclose a method for forming filled and closed packages (30), wherein the method comprises the step of sterilizing the package, filling the package through the base region, and sealing the package. (Column 3 lines 61-65, Column 6 lines 30-56)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the method of Boldrini et al. *989 by incorporating the sterilization step and the filling step as taught by Nilsson et al., since column 2 lines 3-13 of Nilsson et al. states such a modification would gable shaped package that is hermetically sealed and efficiently use of material.
Regarding claim 20, Boldrini et al. *989 modified by Schimdt, Färber, Konaka, Nishio et al., and Nilsson et al. disclose after step f) the packaging (Boldrini et al. *989 – 2) is firstly filled through the provided opening and then the provided opening is closed.  (Nilsson et al. – Column 6 lines 38-42)

Claims 21 is rejected under 35 U.S.C. 103 as being unpatentable over reference Boldrini et al. (2009/0098989)(referred to as Boldrini et al. *989) in view of references  as applied to claim 11 above, and further in view of reference Okushita (4386923).
Regarding claim 21, Boldrini et al. *989 disclose closing the base region of the package (2).  (Figure 1 and Page 2 Paragraph 0047)
However, Boldrini et al. *989 modified by Schimdt, Färber, Konaka, and Nishio et al. do not disclose after step f) firstly a base region of the packaging is closed and then the packaging is filled through the open pouring element.
Okushita disclose a method for fabrication package that includes forming the package (B) and then filling the package (B) through the fitment (70).  (Figure 36 and Column 17 lines 40-46)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the method of Boldrini et al. *989 to include the step of closing the base region and then filling the package as taught by Okushita, since column 1 lines 33-39 of Okushita states such a modification would improve the efficiently of the method.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over reference Boldrini et al. (2009/0098989)(referred to as Boldrini et al. *989) in view of references Schmidt (4078364), Färber (5088642), Konaka (4507168), and Nishio et al. (6149566) as applied to claim 11 above, and further in view of reference Ueda et al. (5120292).
Regarding claim 25, Boldrini et al. *989 modified by Schimdt, Färber, Konaka, and Nishio et al. disclose the claimed invention as stated above but do not disclose the sleeve is held to the mandrel using at least one spring clip.

It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the mandrel of Boldrini et al. *989 to include the spring clips as taught by Ueda et al., since column 3 lines 40-46 of Ueda et al. states such a modification will ensure the sleeve is connected to the mandrel for the purpose of making the apparatus more reliable.

Response to Arguments
The Amendments filed on 05/12/2021 have been entered.  Applicant’s cancelation of claims 4-7, 12, 15-16, and 22-24 is acknowledged and require no further examining.  Claims 1-3, 8-11, 13-14, 17-21, and 23 are pending in the application.

In response to the arguments to the objects towards the Drawings, Examiner finds the arguments not persuasive.
Applicant states:
The Office Action has objected to the drawings stating that the two heating devices provided upstream of the gable press are not illustrated.  However, Applicant respectfully submits that Fig. 5 of the present application illustrated two heating devices (26) positioned upstream of the gable press (28).

The Drawings are not objected for not showing two heating devices upstream of the gable press.  The Drawings are objected because claim 11 discloses, after the sealing ears step and before the turning down step, two additional heating devices that 

In response to the arguments to the rejections under 35 U.S.C. 112(a) and 112(b), Examiner finds the arguments not persuasive.
Applicant states:
Clams 11, 13, 14, 16-21, and 24 also stand rejected under 35 U.S.C. § 112(a) for lack of enablement and 34 U.S.C. § 112(b) for indefiniteness.  The Office Action asserts that the specification does not disclose how one heating device heats the sleeve and one heating device heats the pouring element, separately form one another, when the pouring element is positioned on the sleeve.

Claim 11 is not rejected under 112(a) for disclosing a heating device heating the sleeve and another heating device heating the pouring element.  Claim 11 is rejected under 112(a) for disclosing, after the sealing ears step and before the turning down step, two additional heating devices that heat the ears and the pour element.  This implies there should be two additional heating devices after the gable press (28) situated at mandrel position V.  The Specification does not disclose two additional heating devices after the gable press.  The ears are understood to be formed after the gable faces are folded connected to the pouring element.  The Specification also does not disclose how two heating devices, situated downstream of the gable press, are 
Claim 11 is also not rejected under 112(b) for disclosing a heating device heating the sleeve and another heating device heating the pouring element.  Claim 11 is rejected under 112(a) for disclosing, after the sealing ears step and before the turning down step, two additional heating devices that heat the ears and the pour element.  This implies there should be two additional heating devices after the gable press (28) situated at mandrel position V.  The ears are understood to be formed after the gable faces are folded connected to the pouring element.  It is unclear how the two additional heating devices eat the ears and heat the already connected pouring elements.  Therefore, the 112(b) rejections are maintained.

In response to the arguments to the rejections under 35 U.S.C. 112(d), in view of the amendments to the claims, Examiner withdraws the 112(d) rejection.

In response to the arguments to the rejections under 35 U.S.C. 103 with reference Boldrini et al. (2009/0098989) modified by references Schmidt (4078364), Färber (5088642), Konaka (4507168), and Nishio et al. (6149566), Examiner finds the arguments not persuasive.
Applicant states:
The Boldrini publication, Schmidt, Farber, Konaka, and Nishio, either individually or in combination, fail to teach or suggest a first heating device used to heat a sleeve and another heating device used to heat a pouring element, as recited in amended independent claims 1 and 11.


Nishio et al. is relied upon for the teaching of a primary heater device to heat a container and a secondary heater device to further heat said container.  When modifying Boldrini et al. *989 and Konaka in view of Nishio et al., the apparatus is interpreted to comprise two heater devices configure to heat both the pouring element and the sleeve.  Since both heater devices are configured to heat both the pouring element and the sleeve, Boldrini et al. *989 in view of Konaka and Nishio et al. do disclose the feature of one heater device used to heat the sleeve and another heater device used to the pouring element.
It should be noted, on page 17 lines 1-15 of the Specification of the present application, the heating device (26) at mandrel wheel position III is configured to “heat in particular the inside of the sleeve 1 in the vicinity of the gable region 2 and the exteriors of the flanges 10 of the pouring element” and the heating device (26) at mandrel wheel position IV is configured to conduct the same production process.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK B FRY whose telephone number is (571)272-0396.  The examiner can normally be reached on Mon-Thur 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/PATRICK B FRY/Examiner, Art Unit 3731                                                                                                                                                                                                        August 12, 2021

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731